Name: Commission Regulation (EEC) No 189/83 of 26 January 1983 amending Regulation (EEC) No 2042/75 as regards the period of validity of export licences for cereal-based feedingstuffs issued pursuant to invitations to tender opened in non-member countries
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy;  foodstuff;  agricultural activity
 Date Published: nan

 No L 25/ 16 Official Journal of the European Communities 27. 1 . 83 COMMISSION REGULATION (EEC) No 189/83 of 26 January 1983 amending Regulation (EEC) No 2042/75 as regards the period of validity of export licences for cereal-based feedingstuffs issued pursuant to invitations to tender opened in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2042/75 is hereby amended as follows : 1 . Article 9d (2) is replaced by the following : '2 . The period of validity of export licences issued in accordance with paragraph 1 shall be calculated as from their actual day of issue, except in the case referred to in Article 10 (2).' 2 . Article 10 is amended as follows : (a) the present text becomes paragraph 1 ; (b) the following paragraph 2 is added : '2 . In the case of exports effected on the basis of an invitation to tender opened in an importing non-member country, export licences for products subject to the provisions of Article 9d ( 1 ) shall be valid from the time when they were issued, within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3183/80 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas Article 9d (2) of Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 3480/80 (4), specifies the date from which the period of validity of the export licences for cereal-based compound feedingstuffs is calculated ; whereas the said provision has given rise to some pursuant concerning the date on which the period of validity should begin where certificates are issued pursuant to invitations to tender opened in non-member countries ; whereas, to dispel such uncer ­ tainty, the abovementioned Regulation should be amended to indicate that the date on which the appli ­ cation is lodged constitutes a precise and definite reference point for calculating the period of validity of the said licences ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . 3 OJ No L 213, 11 . 8 . 1975, p. 5 . (4) OJ No L 363 , 31 . 12 . 1980 , p . 84 .